Citation Nr: 1536490	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance or by reason of being housebound.

3.  Service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service connected gunshot wound residuals, right chest.

4.  Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.

5.  Entitlement to an effective date earlier than December 3, 2002, for the grant of service connection for PTSD.

6.  Service connection for obstructive sleep apnea (OSA), including as secondary to service-connected gunshot wound residuals, right chest.
 
7.  Service connection for erectile dysfunction (ED), including as secondary to service-connected diabetes mellitus type II.

8.  Service connection for calcaneal spurs, including as secondary to service-connected gunshot wound residuals, second right toe.

9.  Service connection for pes planus, including as secondary to service-connected gunshot wound residuals, second right toe.

10.  Service connection for hypertension, including as secondary to service-connected gunshot wound residuals, right chest and/or diabetes mellitus type II.

11.  Service connection for a cervical spine disability, including as secondary to service-connected gunshot wound residuals, right chest.  
 

REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, W.M.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


	


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968, with service in the Republic of Vietnam earning the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in August 2015, the Veteran's representative submitted a motion to withdraw, arguing that good cause was shown because the Veteran indicated that he had hired a new attorney and would be submitting a VA Form 21-22a "shortly."  To date, no new VA Form 21-22a has been submitted.  As such, the Board finds that good cause has not been shown to grant the representative's motion to withdraw, and that motion is denied.

The Veteran and his friend, W.M., gave testimony before a Hearing Officer at the RO in June 2013.  A transcript of that hearing is of record.

The Veteran's claims of entitlement to service connection for hypertension and a cervical spine disability were previously denied in January 1969 and November 2001 rating decisions respectively.  The Veteran did not submit new evidence concerning his hypertension within one year of the January 1969 decision, nor did he appeal that decision; thus, it became final.  See 38 C.F.R. § 3.156(b).  The Veteran did submit a timely notice of disagreement with the November 2001 rating decision and a statement of the case was issued in July 2002; however, the Veteran did not continue his appeal of that issue, and thus it became final.  In May 2011, he sought to reopen those previously denied claims, and was provided a VA examination in connection with those claims in October 2011.  The May 2011 VA examination report is new evidence because it was not previously of record or cumulative of prior evidence, and is also material in that it relates to an unestablished fact necessary to substantiate the claims, i.e. whether the conditions were related to service or a service-connected disability.  See Shade v. Shinseki, 24 Vet.App. 110 (2010).  Thus, the Board finds that new and material evidence has been received to reopen these service connection claims.  

The issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to service connection for OSA, ED, calcaneal spurs, pes planus, hypertension and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have resulted in total occupational and social impairment throughout the appeal period.

2.  The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.

3.  The Veteran has not had COPD at any point during the appeal period.

4.  The preponderance of the evidence shows that the Veteran does not have loss or loss of use of a lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of any upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in either eye with visual acuity of 5/200 or less; residuals of organic disease or injury; ALS; burns;  or the anatomical loss or loss of use of both hands.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for SMC based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).

3.  The criteria to establish service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Veteran's claims for an increased rating for PTSD and an award of SMC based on the need for aid and attendance of another are being granted in full, and as such, there is no need to discuss whether VA has complied with these preliminary obligations with respect to those claims.  As to the claim of entitlement to service connection for COPD, the duty to notify was satisfied by way of letters sent to the Veteran in August 2011 and March 2014.  With regard to the claims of entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant, the Veteran was provided with a notification letter in January 2010 setting forth the evidence necessary to establish entitlement to benefits.  The criteria to establish entitlement to these benefits changed during the course of the Veteran's appeal, but he was not provided with a new notification.  However, as set forth below, the Board concludes that the preponderance of the evidence shows that he does not have any of the enumerated disabilities that would entitle him to such benefits, which renders the question of appropriate notice moot and thus does not affect the essential fairness of the adjudication of his claim.  See Smith v. Shinseki, 24 Vet.App. 40, 49 (2010).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The duty to assist with regard to these claims has also been met because the Veteran's service personnel records, service treatment records (STRs), Social Security Administration (SSA) records and relevant post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations and opinions in May 2010, June 2010 and October 2011.  The Board finds the examinations and opinions adequate with regard to the issues of entitlement to service connection for COPD and to assistance in acquiring specially adapted housing or a special home adaptation grant because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  Additionally, the opinions contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In June 2013, the Veteran and his friend testified before a Hearing Officer at the RO.  The Hearing Officer asked specific questions directed at identifying whether the Veteran met the criteria to establish entitlement to specially adapted housing or a special home adaptation grant, or service connection for COPD, and also sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran and his friend volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the Veteran's claims, and the Hearing Officer specifically discussed the elements necessary to substantiate his claims.  As such, the Board finds that the Hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Increased Rating for PTSD

The Veteran seeks a higher rating for his service-connected PTSD, which is currently rated as 70 percent disabling.  The period on appeal begins May 14, 2012, the date VA received his claim for an increased rating, plus the one year look-back period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  The Veteran argues that his PTSD symptoms have resulted in total occupational and social impairment throughout the appeal period.  The Board agrees.  

The Veteran was examined by VA in connection with his PTSD in September 2012, at which time the examiner noted symptoms of anxiety, suspiciousness, irritability, chronic sleep impairment, occasional panic attacks, mild memory loss, impaired abstract thinking, difficulty establishing and maintaining effective work and social relationships, social avoidance and suicidal ideation.  The Veteran reported that he was able to cope with his symptoms by avoiding people.  The VA examiner noted that the Veteran had been determined in prior examinations not to be able to function in his prior job due to his inability to interact with others, but was able to interact with his family in his home under the lowered stress of not working.  The September 2012 VA examiner found that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  

In June 2015, the Veteran submitted a disability benefits questionnaire (DBQ) concerning his PTSD symptoms and resulting level of impairment prepared by a non-VA psychologist.  After interviewing the Veteran and his wife and reviewing pertinent medical records, the psychologist noted that the Veteran's PTSD symptoms have steadily worsened, and that he has had a "recent onset (past 2 [years])" of psychotic symptoms and confusion.  Specifically, the psychologist reported that the Veteran gets lost and confused easily, forgets conversations, loses important items (such as his wallet), and has severe anxiety around people.  He is also noted to adhere to a rigid daily routine, suffering severe anxiety and anger if his routine is changed.  The examiner also noted that the Veteran exhibits paranoia, unpredictable and irrational outbursts of anger, an inability to relate to non-veterans, overwhelming guilt and anger, frequent crying over lost friends, dwelling on Vietnam experiences, exaggerated startle response and hypervigilance, which makes him a danger to himself and others.    The psychologist noted that the Veteran's PTSD is currently productive of the following symptoms: depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; impairment of short and long term memory; intermittently illogical, obscure, or irrelevant speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances in motivation and mood; inability to establish and maintain effective work and social relationships; difficulty in adapting to stressful circumstances; grossly inappropriate behavior; suicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; intermittent inability to perform activities of daily living and disorientation to time or place.  Based on these symptoms, the psychologist opined that the Veteran's PTSD symptoms are productive of total occupational and social impairment.

In light of the above, the Board finds that the evidence is at least in equipoise as to the level of occupational and social impairment resulting from the Veteran's PTSD, and he is thus entitled to a 100 percent schedular rating throughout the appeal period.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The June 2015 DBQ shows that he exhibits most of these symptoms.  Additionally, the examiner stated that the Veteran has experienced psychotic symptoms, confusion and worsening anxiety for at least the last two years.  The psychologist opined that the Veteran's PTSD symptomatology resulted in total occupational and social impairment, and the Board finds this opinion highly probative because it is based on the Veteran's reported symptoms and medical history, and are supported by a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The September 2012 VA examiner opined that the Veteran's symptoms only resulted in occupational and social impairment with deficiencies in most areas; however, the Board finds no reason to afford this opinion any more weight than that provided by the non-VA psychologist.   Additionally, because the June 2015 private examiner reported that the Veteran's psychotic symptoms and confusion have been ongoing since at least 2013, the Board will resolve reasonable doubt in favor of the Veteran and find that he is entitled to a 100 percent rating beginning the date of his claim.  As there is no evidence that the Veteran's disability increased within the one year look-back period, the Board finds that an earlier date cannot be granted.  See Gaston, 605 F.3d 979.  Thus, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD disability throughout the appeal.

III.  SMC for Aid and Attendance

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a) , the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A Veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet.App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress himself and keep himself ordinarily clean and presentable.  The Veteran is service connected for PTSD and the residuals of gunshot wounds affecting the right chest/shoulder and right second toe.  In an October 2009 examination report, the Veteran's treating physician stated that he demonstrated difficulty dressing due to right arm and shoulder problems.  This is confirmed by a June 2010 VA examination.  During a May 2011 Board hearing on a separate issue, the Veteran reported needing assistance in dressing, and at the June 2013 AOJ Hearing, he reported needing assistance to dress and bathe.  See May 2011 Board Hearing Tr. at 6, 15; see also June 2013 AOJ Hearing Tr. at 27-28.  In October 2009, the Veteran's wife reported that his pain, weakness, and decreased range of motion affects his ability to perform his activities of daily living, and that he depends on her and his family for support.  The Veteran and his wife are competent to give testimony concerning the Veteran's observable functional limitations, and the Board finds their reports credible.  Layno v. Brown, 6 Vet.App. 465 (1994).  The Board notes that an October 2011 VA examiner found that the Veteran's right shoulder issues were not related to his gunshot wound residuals; however, an insufficient rationale was provided for this statement, and as such, the Board affords it little probative value.  Moreover, an October 2003 VA examination confirmed that the Veteran's service-connected gunshot wound residuals affected the muscles of his right upper anterior and posterior chest, resulting in difficulty using his right shoulder and arm.  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the latter benefit is moot.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).

IV.  Service Connection for COPD

The Veteran seeks service connection for COPD.  In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

Here, the evidence of record demonstrates that the Veteran has not had COPD at any point during the appeal period.  The Veteran has not identified any private health care provider who has treated him for COPD or any related condition.    His VA medical treatment records show no evidence of any reported symptoms related to COPD, such as shortness of breath or abnormal breath sounds.  These records are also silent for any treatment for or clinical diagnosis of COPD.  Although his VA medical records include a May 2007 chest x-ray showing over expansion of the lung fields and an impression of COPD, October 2011 chest x-ray and pulmonary function test (PFT) results revealed no lung abnormalities or findings of COPD.  See October 2011 VA Examination Report.  The October 2011 chest x-ray showed unremarkable lung fields and relatively normal overall volume of both lungs.  The October 2011 PFT results showed normal FEV1/FVC and FVC both pre- and post-bronchodilator.   During his October 2011 VA examination, the Veteran reported that he does not have any breathing disease and denied having COPD.  The examiner noted that the Veteran had no history of cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, respiratory failure, asthma, bronchiectasis, pleurisy with empyema, orthopnea or paroxysmal nocturnal dyspnea.  The examiner also noted the absence of abnormal breath sounds on physical examination.  Based on the physical examination, review of the Veteran's medical history, and the Veteran's October 2011 chest x-ray and PFT results, the October 2011 VA examiner opined that the Veteran had no findings of COPD.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295.

To the extent that the Veteran has claimed that he has COPD or that the condition is related to service, he is not competent to make such determinations.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to diagnose COPD or determine the medical etiology of his claimed condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

VI.  Specially Adapted Housing

The Veteran seeks benefits for specially adapted housing or a special home adaptation grant.   He contends that his right shoulder and right second toe disabilities meet the "loss of use" eligibility criteria for this benefit.  The Board finds that these disabilities do not "preclude locomotion" as that term is defined in the applicable regulation, and thus, the benefits sought are not warranted.

The Veteran's claims of entitlement to specially adapted housing have been pending since August 2009.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b) ; 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).

The Veteran has the following service-connected disabilities: PTSD rated as 100 percent disabling; residuals of a gunshot wound, right chest, rated 20 percent disabling; residuals of a gunshot wound second right toe, to include hammer toe, rated 20 percent disabling; and diabetes mellitus type II with diabetic retinopathy, rated 20 percent disabling.  He is not service connected for the residuals of an organic disease or injury, ALS or burns.  Moreover, the evidence does not suggest that he has blindness in either eye with 5/200 visual acuity or less.  Thus, he is not entitled to specially adapted housing based on such disabilities.  See 38 C.F.R. §  3.809(b).     

Taking into account all relevant evidence, the Board finds that the evidence of record does show loss of use of the Veteran's upper and/or lower extremities such that certificates of eligibility for specially adapted housing is warranted.   Although the evidence shows that the Veteran has mobility problems due to his service connected gunshot wound residuals affecting his right shoulder and right second toe, the evidence does not support a finding that these disabilities necessitate in the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion.  The Veteran reports that he uses a cane to ambulate and has been observed using a cane; however, his treating physician and the October 2011 VA examiner have reported, based on their physical examinations of him, that he is able to walk without the use of a cane.  See October 2009 Aid & Attendance Examination Report; see also October 2009 Private Medical Records, October 2011 VA Examination Report.  Thus, it cannot be said that his disabilities necessitate in regular and constant use of one of the enumerated devices as a normal mode of locomotion, and thus do not "preclude locomotion."  Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing. 

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a(b).  He does not have anatomical loss or loss of use of his hands, blindness in both eyes with visual acuity of 20/200 or less in the better eye, burns, or residuals of an inhalation injury.  As such, entitlement to a home adaptation grant is not established. 

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b) or 3.809a(b), or that he has blindness in both eyes, he is not entitled to the home adaptation benefits sought, and as such, his claims must be denied.  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 100 percent schedular rating is granted for PTSD from May 14, 2012.

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.

Entitlement to service connection for COPD is denied.

Entitlement to assistance in acquiring specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

The remaining issues must be remanded for further development.  First, the claims of entitlement to service connection for hypertension, ED, OSA, calcaneal spurs and a cervical spine disability must be remanded for a new VA examination and opinion to address whether these conditions are aggravated by the Veteran's service-connected gunshot wound residuals or diabetes mellitus.  Although the May 2010 and October 2011 VA examiners addressed whether these conditions were caused by any of the Veteran's service-connected disabilities, the examiners did not address the issue of aggravation.  This is significant because in El-Amin v. Shinseki, 26 Vet.App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Additionally, the October 2011 VA examiner noted that the Veteran had surgery on his neck performed by a non-VA provider in 1999; however, it does not appear that these records have been requested or obtained.  Consequently, the Board finds that a remand is required to obtain records and an addendum opinion addressing aggravation.  

Additionally, the claim of entitlement to service connection for pes planus must also be remanded for an addendum VA opinion.  The October 2011 VA examiner opined that the Veteran's current pes planus is congenital because it is noted in one of his STRs and has remained the same most of his life.  No further rationale was provided, and the examiner did not state whether the Veteran's bilateral pes planus clearly and unmistakably preexisted service and was not aggravated by service.  A review of the medical records shows numerous instances in which it was noted that the Veteran did not have pes planus prior to 2010.   See January 2001 VA Shoe Clinic Record; October 2001 VA Radiology Report; August 2003 Private Radiology Report; see also October 2003 VA Examination Report.  The June 2010 VA examiner stated that the Veteran did not have flat feet, but also noted that x-rays showed pes planus.  See June 2010 VA Examination Report.  These records were not discussed by the October 2011 VA examiner.  As such, the Board finds that remand is in order for VA to obtain an addendum opinion addressing the evidence noted above and providing an opinion as to whether the Veteran's bilateral pes planus is clearly and unmistakably preexisted service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). 

Finally, the claim of entitlement to an earlier effective date for the grant of service connection for PTSD must be remanded for the issuance of a Statement of the Case (SOC).  The Veteran was granted service connection for PTSD in an April 2003 rating decision, and submitted a notice of disagreement with the effective date assigned in February 2004, within one year of that rating decision.  The RO has not yet issued an SOC addressing this issue.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC regarding his claim of entitlement to an earlier effective date for the grant of service connection for PTSD.  He should be advised of the requirements to timely perfect an appeal.  

2.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his hypertension, ED, OSA, calcaneal spurs, cervical spine and pes planus disorders.  In doing so, obtain the medical records associated with the Veteran's 1999 cervical spine surgery performed at Presbyterian Hospital in Charlotte, North Carolina.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptomatology related to his hypertension, ED, OSA, calcaneal spurs, cervical spine and/or pes planus disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by one or more an appropriate medical professionals to determine the etiology of his hypertension, ED, OSA, calcaneal spurs, cervical spine and pes planus disorders.  The entire claims file must be reviewed by the examiner.  Following examination, any necessary diagnostic testing of the Veteran (as determined by the examiner(s)) and a review of the claims file, the examiner should address the following:

a.	Whether it is at least as likely as not that the Veteran's hypertension, ED, OSA, calcaneal spurs and/or cervical spine disorders are aggravated by any of his service-connected disabilities (PTSD; gunshot wound residuals, right chest; gunshot wound residuals, second right toe, to include hammer toe; and diabetes mellitus type II with diabetic retinopathy);    

b.  Whether the Veteran's pes planus is congenital in nature;

c.  The likelihood that the Veteran's pes planus existed prior to his entry into active service in August 1964;

d.	The likelihood that the Veteran's pes planus increased in severity during service.;

e.	If there was an increase in the severity of the pre-existing pes planus during service, whether that increase due to the natural progress of the disease, or was it above and beyond the natural progression;

f.	whether is it at least as likely as not that the Veteran's current pes planus had onset in service or is otherwise related to service, or was either caused by or aggravated by any one or more of the Veteran's service-connected disabilities (PTSD; gunshot wound residuals, (right chest and second right toe, to include hammer toe); and diabetes mellitus type II with diabetic retinopathy).

In answering the questions pertaining to the Veteran's pes planus, the examiner should acknowledge and discuss the instances in which it was noted that the Veteran did not have pes planus prior to 2010.   See January 2001 VA Shoe Clinic Record; October 2001 VA Radiology Report; August 2003 Private Radiology Report; see also October 2003 and June 2010 VA Examination Reports.  The examiner should also address any relevant lay assertions of the Veteran.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental SOC and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


